Citation Nr: 0005013	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-12 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
April 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
reopened the claim and denied service connection for a 
depressive disorder.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by the Board in June 1976.

2.  The medical evidence added to the record since the 
Board's June 1976 decision provides medical evidence of a 
nexus between the veteran's current psychiatric disorder and 
his service, warranting reopening of the claim.  

3.  Service medical records show treatment for depression.  

4.  The veteran has provided lay and medical evidence that 
demonstrates a continuity of symptomatology and a current 
diagnosis of a depressive disorder.  


CONCLUSIONS OF LAW

1.  With the submission of new and material evidence, the 
claim for service connection for depression was properly 
reopened.  38 U.S.C.A. § 5108 (1991); 38 C.F.R. § 3.156 
(1999).  

2.  The claim of entitlement to service connection for a 
depressive disorder is well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

3.  A depressive disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1111 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The August 1971 entrance examination report stated that the 
veteran's psychiatric health was normal, and the veteran 
denied a history of nervous trouble of any sort.  

In January 1972, a military examiner noted that the veteran 
reported symptoms of depression of unknown etiology.  The 
impression of anxiety was treated with medication, and the 
veteran was immediately referred to a psychiatrist.  The 
veteran's mood and affect were sad in the interview with the 
psychiatrist.  The veteran reported becoming depressed 
because her mother kicked her out of the house on Christmas.  
The impression was a depressive reaction.  In August 1972, 
the veteran went to the clinic with complaints of being 
depressed again.  

The February 1973 separation examination report stated that 
the veteran's psychiatric health was normal.  However, the 
examiner noted that the veteran had trouble sleeping caused 
by depression and that she was treated for depression at 
Wilford Hall in February 1972.  The examiner further noted 
that the veteran's paternal grandfather committed suicide and 
that her father was manic-depressive.  

The veteran was examined in March 1973 for complaints of 
depression.  The military psychiatrist noted that she seemed 
angry and frightened more than depressed.  The psychiatrist 
reviewed the veteran's performance reports that indicated 
that she was a capable and intelligent person but that a 
quarrelsome, sarcastic attitude marred her interpersonal 
relationships.  The diagnostic impression was cyclothymic 
personality preponderantly expressed by periods of 
depression, disappointment, and boredom.  The psychiatrist 
recommended antidepressant medication and long-term 
psychiatric attention following the veteran's discharge from 
service.  In April 1973, the social service nurse 
practitioner stated that the veteran's primary problems 
included depression.  


Following service, VA treatment records show that the veteran 
was treated for over 65 incidents of self-inflicted 
lacerations from 1974 to 1997.  The veteran, who was well 
known to the emergency room staff, received stitches, 
medications, and/or counseling each time she slashed her arm, 
wrist, leg, or ankle with a razor blade.  Over the years, the 
veteran told numerous examiners of additional cuts for which 
she did not seek treatment.  

The veteran underwent a VA examination in June 1973.  She 
reported getting depressed.  The mental status examination 
revealed that the veteran seemed slightly depressed but she 
was not particularly anxious, and she did not show psychotic 
symptoms.  The veteran was hospitalized from April 1974 to 
July 1974 for complaints of depression for years, with recent 
episodes of crying for no apparent reason.  The diagnoses 
included improved depressive neurosis and schizoid 
personality, and the examiner opined that she was capable of 
assuming employment or attending school.  The veteran was 
hospitalized in December 1974 to September 1975 for suicidal 
gestures with prescribed medications.  The diagnoses included 
depressive neurosis and passive-aggressive personality.  

Service connection for cyclothymic personality was denied by 
the RO in August 1973 and June 1974.  The veteran filed an 
appeal from these determinations.

The veteran's February 1975 statement alleged that the 
diagnosis of cyclothymic personality was incorrect because 
she had been hospitalized twice for depression.  The April 
1976 medical opinion from a private psychiatrist stated that 
he had reviewed the veteran's medical records.  The private 
psychiatrist opined that the veteran had a personality 
disorder, affective type (depressed).  The diagnosis was not 
cyclothymic because there was no data documenting periods of 
elation or unusual well being alternated with depression.  

Service connection for a psychiatric disorder was denied by 
the Board in a June 1976 determination.  The evidence at that 
time included an independent medical expert opinion to the 
effect that the veteran's history did not suggestive a 
depressive neurosis and that there was no relationship 
between her illness and her duties in the military service.  

The August 1977 assessment was severe depression with a high 
suicide risk.  In September 1997, the examiner noted that the 
veteran had depression.  In October 1977, the veteran 
attempted suicide.  She deliberately overdosed on medication 
and was taken by ambulance to the emergency room where her 
stomach was pumped.  The October 1997 and November 1997 
diagnoses were depression.  

The veteran was hospitalized from November 1978 to March 
1979.  The veteran's December 1978 letter alleged that she 
was hospitalized for a personality disorder that was 
aggravated by service.  The discharge assessment was a 
chronic character disorder.  The members of the veteran's 
treatment team asserted that she was not psychotic or 
depressed.  The examiner opined that she could return to work 
as soon as she was discharged.  The veteran was hospitalized 
for 12 days in April 1978 to May 1978 after she slashed her 
right forearm and was treated in the emergency room.  The 
examiner stated that the veteran's had borderline personality 
disorder (BPD).  

By rating action of April 1979, the RO found that the 
evidence warranted no change in the prior denial of service 
connection.  

The veteran was hospitalized for about 1 week in December 
1982 to January 1982.  In April 1982, the veteran reported 
that she had been depressed for 2 weeks and continuously 
thought of suicide and of cutting her wrists.  The diagnosis 
was dysthymic disorder, continuous alcohol abuse, and 
passive-aggressive personality disorder.  The veteran was 
hospitalized for about 1 week in April 1982 to May 1982.  The 
diagnoses were Axis I: chronic dysthymic disorder and Axis 
II: dependent personality.  

The RO confirmed the denial of service connection for a 
nervous condition by rating action of July 1982.  

The assessment in September 1983 and October 1983 was that 
the veteran was depressed.  The veteran was hospitalized from 
October 1983 to January 1984.  The diagnoses included Axis I: 
dysthymic disorder and continuous alcohol abuse and Axis II: 
BPD.  The February 1984 assessment was that the veteran was 
depressed.  The veteran was then hospitalized for about 2 
weeks in March 1984.  She reported becoming increasingly 
depressed over the last couple of weeks since being fired 
from a job, and the examiner noted that the veteran had 
chronic depressive symptoms.  The diagnoses included Axis I: 
dysthymic disorder and alcohol abuse and Axis II: BPD.   

The veteran underwent a VA examination in April 1984.  The 
veteran reported feeling depressed and suicidal.  The 
diagnosis was probable major recurrent depressed affective 
disorder, in nature superimposed on a chronic dysthymic 
disorder.  The examiner stated that there was no evidence of 
cyclothymia.  The December 1989 diagnoses included severe 
dysthymic disorder and the BPD of an adult child of an 
alcoholic.  The examiner noted that depression was prevalent, 
punctuated by episodes of anxiety and agitation.  

By rating action of May 1990, the RO again confirmed the 
prior denial and found that no new and material evidence had 
been submitted to reopen the claim for service connection for 
a psychiatric disorder.  

The diagnosis in February 1992 and August 1992 was 
depression, and medications were prescribed for anxiety.  The 
December 1992 diagnosis was recurrent major depression and 
BPD.  The diagnosis in March 1993, May 1993, and July 1993 
was depression.  The September 1993 diagnosis was recurrent 
depression.  

The January 1994 diagnosis was BPD but later in January 1994, 
the examiner noted that the veteran was depressed.  In 
February 1994, the veteran received an emergency counseling 
session.  The examiner noted that the veteran was in profound 
inner conflict over a wish to die but was not psychotic.  The 
March 1994 diagnosis was BPD.  In April 1994, the veteran 
reported being depressed.  In May 1994, the veteran stated 
that she was going to kill herself, and the examiner stated 
that the veteran's evident depression strongly reinforced her 
words.  In another session in May 1994, the veteran reported 
another wrist laceration episode the previous night, to which 
the examiner opined an underlying apathy, resentment, and 
preoccupation with the rape in service.  Later in May 1994, 
the diagnosis was depression and grief.  In June 1994, the 
veteran reported being very depressed and suicidal.  In 
August 1994, the veteran was admitted for 2 days to the 
hospital.  The examiner noted that the veteran was very 
depressed and suicidal before, during, and after the 
hospitalization.  The diagnosis in August 1994, September 
1994 and October 1994 was BPD.  The October 1994 examiner 
noted that the veteran appeared depressed, and the December 
1994 diagnosis was a laceration secondary to depression.  

The January 1995 diagnosis was mild depression with suicidal 
features.  The February 1995 diagnosis was depression.  Later 
in March 1995, the veteran was fired from her tutoring job 
because a student complained about the scars and bandages on 
her wrists, and she complained of feeling depressed.  The 
April 1995 diagnoses included depression.  The May 1995 
diagnosis was depression with recurrent suicidal ideation.  
The veteran was hospitalized for 6 days in May 1995 to June 
1995 for episodic alcohol abuse, BPD with depression and 
repetitive self-mutilation, and moderate stress.  The 
examiner noted that her condition at discharge was not 
obviously improved, although anger appeared to have replaced 
her tears and depression.  The July 1995 diagnoses were 
anxiety and depression.  The August 1995 diagnosis was 
depression.  In September 1995, the veteran complained of 
depression.  The diagnosis in October 1995, November 1995, 
and December 1995 was depression.  

In February 1996, the veteran was depressed and suicidal.  In 
March 1996, the veteran told the examiner that "it" was in 
her head and had become a part of her.  The veteran stated 
that "it" wanted to kill her, hated her, and yelled at her.  
The examiner noted that the veteran projected a split within 
herself.  The April 1996 examiner noted that the veteran was 
struggling to maintain some personal momentum as a strategy 
for coping with an undertow of depression.   The diagnosis 
was depression.  The May 1996 impression was BPD.  In June 
1996, the examiner noted that the veteran does not have a 
psychotic diagnosis but that the prescribed medication had 
proven beneficial in borderline states such as the veteran's.  
In July 1996 and August 1996, the veteran reported being 
depressed.  The July 1996 occupational therapist stated that 
the veteran exhibited a minimal decrease in symptomatology, 
including that of BPD and depression.  The September 1996 
assessment was depressive symptoms.  The veteran was 
hospitalized for 2 days in September 1996 to October 1996 for 
depression, not otherwise specified (NOS), and BPD.  The 
October 1996 examiner noted a depressed mood.  The veteran 
was hospitalized for 2 more days later in October 1996 for 
adjustment disorder with depressed mood and BPD.  The 
December 1996 diagnosis was BPD.  

The January 1997 diagnoses were depressive disorder NOS and 
BPD.  In February 1997, the diagnoses were depression, BPD 
with dysthymic mood, and BPD with depressed mood.  The 
veteran was referred for an overnight admission about a week 
later.  The discharge Axis I and Axis II diagnoses were BPD 
with depression and suicidal ideation.  The March 1997 
assessment was BPD and dysthymic mood.  

In January 1997, the veteran requested that his claim for 
service connection for a depressive disorder be reopened.  

The January 1997 letter from the veteran's VA psychologist 
stated that he had provided individual psychotherapy to the 
veteran on an every-other-week basis for the past 8 months.  
The psychologist recently reviewed the veteran's service 
medical records and inpatient and outpatient medical records 
beginning with admission to the VA inpatient psychiatric 
service in April 1974 for depression.  The psychologist 
opined that the veteran had been suffering from a major 
depressive disorder beginning to be clinically evidence and 
significantly exacerbated during her last few months in the 
Air Force and continuing to the present time.  While it was 
true that Axis II problems, referred to by several clinicians 
as BPD, were also manifest during the ensuing years of 
treatment, the psychologist opined that the problems of 
depression and suicidal behavior had been the predominant 
theme in her treatment and had prohibited the sustained 
efforts necessary to stay out of the hospital and to be 
competitively employed.  Recently, the psychologist reviewed 
with the veteran the events leading up to her discharge from 
service and the first year post-discharge that ended in her 
hospitalization.  The veteran enlisted in the Air Force with 
the hope of becoming a medic, and after completing 12 weeks 
of training, was stationed in a flight surgeon's office, 
laughed at by her supervisor "for asking stupid questions", 
not given proper training or supervision, and being alienated 
from a predominantly male work group.  Finally, a fellow 
serviceman raped her but no significant disciplinary action 
was taken.  The veteran was depressed for the last year of 
her 18-month enlistment, sought and received treatment for 
depression in the military clinic, and was prescribed 
medications from that clinic.  The veteran was hospitalized 
in April 1972 with a diagnosis of depression and schizoid 
personality.  The diagnosis at the April 1973 discharge from 
service was cyclothymic personality, preponderantly expressed 
by periods of depression.  The veteran was hospitalized for 8 
months in December 1974 for depressive neurosis.  The 
psychologist opined that depression was a major factor in the 
early episodes of hospitalization and treatment, and the 
events surrounding her last year in service seemed to provide 
a context of personal failure and trauma that supported a 
diagnosis of depression.  The veteran's most recent 
diagnosis, after 20 years of multiple hospitalizations and 
continuous therapy, was that of depressive disorder NOS and 
BPD.  

In March 1997, the veteran underwent a VA mental disorders 
examination by a board of 2 psychiatrists.  Separately and 
independently, the 2 psychiatrists evaluated the veteran's 
records and drew conclusions before meeting for a brief 
conference.  The examiner stated that the medical records 
were quite adequate in providing a basis for a well-grounded 
diagnosis because they showed periods of hospitalization for 
depression, a history of suicidal gestures and behaviors, and 
long-standing difficulties with relationships.  It was 
recognized that the veteran had manifestations of depression, 
instability, and cyclothymia throughout the years but the 
basic diagnosis was clearly BPD.  

The March 1997 psychosocial rehabilitation report summarized 
the mental health diagnoses for the veteran from "24 volumes 
of inpatient records and 3 volumes of vocal rehabilitation 
charts."  

By rating action of May 1997, the RO reopened the veteran's 
claim and considered the newly submitted medical opinion and 
evidence; the RO again denied service connection for a 
depressive disorder.  

The veteran, assisted by her representative, provided sworn 
testimony at a regional office hearing in August 1998.  She 
testified that she was not in counseling or treatment for any 
mental disorder prior to service.  Transcript (August 1998), 
page 3.  The veteran testified that she received ongoing 
treatment for depression from the VA over the last 26 years.  
Transcript (August 1998), pages 4 and 6.  She participated in 
a therapy group consisting of both men and women.  The men in 
the therapy group talked about the same thoughts and feelings 
she had; however, the men received 100 percent disability for 
depression and the women received no pension because they 
were diagnosed with personality disorders.  Therefore, the 
veteran perceived differences in the attitudes toward men 
versus women.  Transcript (August 1998), page 4.  


Criteria

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a), "new" evidence "means evidence not previously 
submitted to agency decision makers . . . which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity: The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  A psychosis may be presumed to 
have been incurred service if it is manifested to a degree of 
10 percent within one year following the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

A personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes and may not be service-
connected.  See 38 C.F.R. § 4.9, 4.127 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Service connection for a psychiatric disorder was denied by 
the Board in June 1976.  Subsequently, additional evidence 
has indicated a relationship between the veteran's depression 
and her military service.  As such, the evidence is new and 
material and the claim has been reopened.  

The claim of entitlement to service connection for a 
depressive disorder is well grounded.  The veteran was 
diagnosed with a current depressive disorder because, in 
January 1997, the diagnosis was a depressive disorder NOS, 
and in February 1997, the Axis I and Axis II diagnoses 
included depression.  

The veteran was diagnosed with a depressive disorder in 
service.  The February 1973 military examiner noted that the 
veteran was treated for depression in February 1972, and the 
January 1997 VA psychologist stated that the veteran was 
hospitalized in April 1972 with a diagnosis of depression.  
Although service medical records do not include the February 
1972 and April 1972 treatment reports, transmission of 
medical information through a physician is sufficient to show 
in-service treatment when determining well groundedness.  See 
Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  In any event, 
service medical records show that the January 1972 examiner 
noted symptoms of depression and referred the veteran to a 
psychiatrist whose impression was a depressive reaction.  

The veteran satisfied the Caluza nexus requirement because 
the record shows continuing symptomatology of a depressive 
disorder since service.  The January 1997 psychologist opined 
that the events in the last year of service supported a 
diagnosis of depression, and in March 1997, two VA 
psychiatrists stated that periods of hospitalization for 
depression, a history of suicidal gesture and behaviors, and 
long-standing difficulty with relationships were adequate to 
well ground the claim.  Therefore, the claim for service 
connection for a depressive disorder is well grounded.  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The veteran received several VA examinations, 
provided sworn testimony at a hearing, and filed numerous lay 
statements with the RO.  The RO obtained the identified 
medical records, which are almost exclusively limited to 
service and VA records.  However, the March 1997 psychosocial 
rehabilitation report referred to 24 volumes of VA inpatient 
records and 3 volumes of vocal rehabilitation charts for the 
veteran "in Building 148 alone."  At the August 1998 
hearing, the veteran's representative indicated that the 
veteran had applied for social security disability benefits.  
Transcript (August 1998), page 1.  Although the claims file 
is 6 inches deep with 2-sided copies of medical records from 
1971 to 1997, it is not clear if copies of all 27 referenced 
volumes are in the record.  Indeed, at least 2 examiners 
referenced medical records that were not in the claims file.  
Therefore, the VA has a duty to assist under 38 U.S.C.A. 
§ 5107(a).  

However, this case may be decided on the merits without the 
above-referenced missing records because the evidence is in 
approximate balance for and against service connection.  

Against service connection, a personality disorder is not 
entitled to service connection.  See 38 C.F.R. § 4.9, 4.127 
(1999).  In March 1997, two VA psychiatrists opined that the 
basic diagnosis was clearly BPD, and many treatment records 
showed BPD or other personality disorders as the sole 
diagnosis.  Moreover, some treatment reports stated that the 
veteran was neurotic and not psychotic.  The opinion obtained 
at the time of the prior Board decision indicated that the 
veteran did not appear to have a depressive neurosis and that 
there was no relationship to her service.  

In support of service connection, the January 1997 
psychologist opined that depression had been a predominant 
theme, and in February 1997, the discharge Axis I and Axis II 
diagnoses were twice listed as BPD with depression and 
suicidal ideation, with depression listed as diagnostic code 
311.  That is, depression was listed as an Axis I clinical 
disorder and as an Axis II personality disorder.  In 
addition, many treatment reports listed depression as the 
sole diagnosis, the veteran was treated with antidepressant 
medications, and even the March 1997 psychiatrists conceded 
that the veteran manifested depression throughout the years.  
Moreover, the veteran told examiners that she was raped in 
service, and the January 1997 psychologist opined that the 
events of the last year in service supported a diagnosis of 
depression.  

The evidence is at least in equipoise.  There is at least an 
approximate balance of evidence in favor of and against the 
claim.  Accordingly, a depressive disorder was incurred in 
service.  


ORDER

Entitlement to service connection for a depressive disorder 
is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

